Case 1:18-cv-08231-AT-BCM Document 23 Filed 11/14/18 Page 1 of 3
      Case 1:18-cv-08231-AT-BCM Document 23 Filed 11/14/18 Page 2 of 3



7.      a. All expert discovery shall be completed no later than July 19, 2019.

        b. No later than thirty (30) days prior to the date in paragraph 5, i.e. the completion
           of all fact discovery, the parties shall meet and confer on a schedule for expert
           disclosures, including reports, production of underlying documents and
           depositions, provided that (i) expert report(s) of the party with the burden of proof
           shall be due before those of the opposing party’s expert(s); and (ii) all expert
           discovery shall be completed by the date set forth in paragraph 7(a).
8.      All motions and applications shall be governed by the Court’s Individual Practices,
        including pre-motion conference requirements, except that motions in limine may be
        made without a pre-motion conference on the schedule set forth in paragraph 11.
        Pursuant to the authority of Rule 16(c)(2), Fed. R. Civ. P., any motion for summary
        judgment will be deemed untimely unless a request for a pre-motion conference is
        made in writing within fourteen (14) days of the date in paragraph 5, i.e., the close of
        fact discovery.
9.      All counsel must meet face-to-face for at least one hour to discuss settlement within
        fourteen (14) days following the close of fact discovery.
10.     a. Counsel for the parties have discussed an informal exchange of information in aid
        of an early settlement of this case and have agreed upon the following: the parties
        agree that an informal exchange of information will not aid settlement discussions at
        this time.
        b. Counsel for the parties have discussed the use of the following alternative dispute
        resolution mechanisms for use in this case: (i) a settlement conference before a
        magistrate judge; (ii) participation in the District’s Mediation Program; and/or (iii)
        retention of a privately retained mediator. Counsel for the parties propose the
        following alternative dispute resolution mechanism for this case: a settlement
        conference before a magistrate judge.
        c. Counsel for the parties recommend that the alternative dispute resolution
        mechanism designated in paragraph b, be employed at the following point in the case:
        after the close of fact discovery.
        d. The use of any alternative dispute resolution mechanism does not stay or modify
        any date in this Order.
11.     The Final Pretrial Submission Date is thirty (30) days following the close of fact and
        expert discovery (whichever is later). By the Final Pretrial Submission Date, the
        parties shall submit a Joint Pretrial Order prepared in accordance with the Court’s
        Individual Practices and Rule 26(a)(3), Fed. R. Civ. P. Any motions in limine shall
        be filed after the close of discovery and before the Final Pretrial Submission Date and
        the pre-motion conference requirement is waived for any such motion. If this action
        is to be tried before a jury, proposed voir dire questions, jury instructions and verdict
        form shall also be filed by the Final Pretrial Submission Date. Counsel are required
        to meet and confer on a joint submission of proposed jury instructions and verdict
        form, noting any points of disagreement in the joint submission. Jury instructions
        may not be submitted after the Final Pretrial Submission Date, unless they meet the
        standard of Rule 51(a)(2)(A), Fed. R. Civ. P. If this action is to be tried to the Court,


                                              2
         Case 1:18-cv-08231-AT-BCM Document 23 Filed 11/14/18 Page 3 of 3



           proposed findings of fact and conclusions of law should be submitted by the Final
           Pretrial Submission Date.
   12.     Counsel for the parties have conferred and their present best estimate of the length of
           trial is: 5–7 days.

      The Plan has been reviewed by the Court and, except as modified, is adopted as the
Scheduling Order of this Court in accordance with Rule 16(b), Fed. R. Civ. P.

   13.     [other]


   14.                                                           May 6, 2019
           The next Case Management Conference is scheduled for ________________ at
           ____________.
            10:40 a.m.


   15.     The parties are directed to file a joint status report not later than one week in advance
           of the Case Management Conference. The parties should indicate whether they
           anticipate filing motion(s) for summary judgment and whether they believe the case
           should be referred to a Magistrate Judge for settlement discussions. The parties are
           reminded that, pursuant to paragraph 8, a pre-motion conference request for any
           motion for summary judgment must be made within fourteen (14) days of the close of
           fact discovery.


        This ORDER may not be modified or the dates herein extended, except by further order
of this Court for good cause shown. Any application to modify or extend the dates herein
(except as noted in paragraph 6) shall be made in a written application in accordance with
paragraph I.B. of the Court’s Individual Practices and shall be made no less than five (5) days
prior to the expiration of the date sought to be extended.


Dated:        New York, New York

              ___________
               November ___,
                          14 2018

                                                             SO ORDERED.



                                                             _________________________
                                                             Judge Analisa Torres
                                                             United States District Judge




                                                 3
